Appeal from an award of disability compensation made by the State Industrial Board pursuant to the provisions of the Workmen’s Compensation Law. On August 20, 1937, claimant sustained a broken leg from an industrial accident. On December 28, 1937, while still disabled and using crutches, he stepped out of an automobile, slipped a bit, stepped harder than he should on the leg and broke it in the same place again. The State Industrial Board found these second injuries to be due to the accident of August 20, 1937, and made an award of disability compensation therefor. Award unanimously affirmed, with one bill of costs to claimant and State Industrial Board, to be divided between them equally; and disbursements to each. Present — Hill, P. J., Crapser, Bliss, Heflernan and Sehenck, JJ.